Case: 15-60097      Document: 00513486295         Page: 1    Date Filed: 04/29/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-60097
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 29, 2016
JEAN BERNARD CHIEDZIE,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 356 802


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jean Bernard Chiedzie, a native and citizen of Cameroon, petitions for
review of a decision by the Board of Immigration Appeals (BIA) dismissing his
appeal of the immigration judge’s (IJ) denial of his application for asylum,
withholding of removal, and relief under the Convention Against Torture
(CAT).     He has abandoned any challenge to the denial of withholding of
removal or relief under the CAT by failing to brief those issues adequately.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60097     Document: 00513486295     Page: 2   Date Filed: 04/29/2016


                                  No. 15-60097

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); see also Soadjede v.
Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). Even if Chiedzie had briefed his
CAT claim, he failed to exhaust that claim because he did not argue to the BIA
that he was entitled to such relief, such that we lack jurisdiction to review it.
See 8 U.S.C. § 1252(d)(1); Wang v. Ashcroft, 260 F.3d 448, 452 (5th Cir. 2001).
      As for his asylum claim, Chiedzie argues that he showed extraordinary
circumstances to excuse his untimely filing of that application and that the IJ
erred when he determined that Chiedzie was not credible. Generally, we have
authority to review only the decision of the BIA but will consider the IJ’s
decision if it influenced the determination of the BIA. Zhu v. Gonzales, 493
F.3d 588, 593 (5th Cir. 2007). Because the BIA agreed with the IJ’s findings
and conclusions, the IJ’s findings are reviewable. See Efe v. Ashcroft, 293 F.3d
899, 903 (5th Cir. 2002).
      Whether the BIA improperly weighed or ignored evidence regarding
Chiedzie’s untimely filing involves questions of fact and does not raise a
constitutional or legal question, and thus we lack jurisdiction to address it. See
Nakimbugwe v. Gonzales, 475 F.3d 281, 284 & n.1 (5th Cir. 2007). Accordingly,
the asylum claim is dismissed for lack of jurisdiction. See Zhu, 493 F.3d at
594-95.
      DISMISSED in part; DENIED in part.




                                        2